DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 14, 16,  17, 22  and 23 are pending.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
 The instant application claims priority to U.S application 15/295,591 filed 10/17/2016 which is now U.S. patent 10.301,649 which claims priority to U.S. application 14/234,413 filed 7/14/2014, now U.S. patent 9,469,851 is a 371 of PCT/US12/47999 filed 7/24/12 which claims priority to 61/511,319 filed 7/25/11. The claimed sequences are found in provisional application 61/511,319 in figure 1.  

Information Disclosure Statement
An IDS filed 3/29/2022  has been identified and the document considered.  The signed and initialed PTO Form 1449 has been mailed with this action. 

Response to Amendments
The terminal disclaimer filed on 3/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. patent 9,469,851has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). There is no indication that a target tissue specifies any particular muscle such that claim 17 distinguishes itself from claim 14.

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16,  17, 22  and 23 are rejected under 35 U.S.C. 112, first paragraph while being enabling for a method of inhibiting expression of the DUX4 gene in a cell comprising the DUX4 gene, wherein except in vitro the method is directed to a subject comprising facioscapulohumeral muscular dystrophy wherein the DUX4 inhibition treats the subject, comprising intramuscularly administering a rAAV comprising a DNA sequence encoding a DUX4 miRNA with an antisense guide strand consisting of the nucleotide sequence of one of SEQ ID NO: 8482, SEQ ID NO: 8372, SEQ ID NO: 8371, SEQ ID NO: 8370, SEQ ID NO: 8367, SEQ ID NO: 8366, SEQ ID NO: 8365, SEQ ID NO: 8219, SEQ ID NO: 8218, SEQ ID NO: 8152, SEQ ID NO: 8147, SEQ ID NO: 8145, SEQ ID NO: 7397, SEQ ID NO: 7396, SEQ ID NO: 7395, SEQ ID NO: 7108, SEQ ID NO: 7107, SEQ ID NO: 7106, SEQ ID NO: 6633, SEQ ID NO: 6631, SEQ ID NO: 6622, SEQ ID NO: 6619, SEQ ID NO: 6609, SEQ ID NO: 6608, SEQ ID NO: 6568, SEQ ID NO: 6561 or SEQ ID NO: 6560 wherein the DUX4 miRNA inhibits the DUX4 in the cell and in the subject treats the facioscapulohumeral muscular dystrophy the DNA operably linked to an expression control sequence, does not reasonably provide enablement for any other embodiment. The specification does not enable any person skilled in the art to which it art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Applicants have not addressed the underlined issue above. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to a method of inhibiting DUX4 expression in a gene by delivering a rAAV with a DNA encoding an mRNA with a miRNA guide strand identified in the specification. The inhibition in a subject is used to treat facioscapulohumeral muscular dystrophy in a mammal comprising thereof. 
2) Scope of the invention.  The scope of the invention is fairly limited in the materials used to inhibit DUX4 expression. However, the method of treatment is quite broad in that the method recited in the claims is drawn to treating any subject or cell by any mode of delivery.
3) Number of working examples and guidance.  The invention is based upon the observation that D4Z4 contractions cause epigenic changes that permit expression of genes with myopathic potential. A D4Z4 localized ORF was identified called DUX4. It has emerged as a target for FSHD therapy. Applicants thus propose inhibiting expression of DUX4 to treat facioscapulohumeral muscular dystrophy. To illustrate this principal, applicants artificially produce two miRNA directed against DUX4 (example 1) DUX4 expressing cell that received in vitro miDux4.405 and miDux4.1156 encoding vectors as well as AAV expressing vectors thereof (examples 2-4). The miDux4 vectors reduced Dux4 protein levels. To demonstrate in vivo efficacy, applicants treated C57BF/6 mice by injection into the tibialis anterior muscle of Dux4 +/- Dux4 miRNA. The Dux4 miRNA treated mice avoided muscle toxicity(example 5), caspase-3 positive lesions and grip strength deficits (examples 6 and 7).
4) State of the art and Unpredictability of the art.  Facioscapulohumeral muscular dystrophy is a complex autosomal dominant disorder characterized by progressive and asymmetric weakness of facial, shoulder and limb muscles. FSHD is related to mis-expression of DUX4 which is a transcription factor. DUX4 targets are myocytes and skeletal muscle cells (Tassin et al, see figure 7).
A myotube is a multinucleated cell with a common cytoplasm in which individual nuclei can independently activate gene expression. In a facioscapulohumeral muscular dystrophy (FSHD) myotube, the DUX4 gene is activated in one given nucleus ➀. The DUX4 gene is then transcribed into an mRNA that terminates at the polyadenylation site located in the pLAM region. The mRNA is translocated into the cytoplasm domain close to the activated nucleus and it is translated, yielding several molecules of DUX4 protein ➁. The DUX4 protein that carries a nuclear localization signal (NLS) could diffuse in the cytoplasm, and be transported into several neighbouring nuclei. 

The art has attempted to develop therapies against genetic disorders using vectors to deliver replacement genes as well as inhibitors to subjects. The art has demonstrated through numerous publications, delivery of nucleic acid vectors in vivo is highly unpredictable for successful human therapy. At issue in general are organ barriers, failure to persist, side-effects in other organs, T-cell responses, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more. The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the nucleic acid can be administered. The art has demonstrated that this task has not been accomplished to date with all evidence limiting the treatment of with viral vector administration as recited. Intravenous administration does not work due to viral clearance, toxicity of non-target tissues, immune responses, organ barriers and inefficient delivery to the target site. Gene delivery has been a persistent problem for gene therapy protocols and the route of delivery itself presents an obstacle to be overcome for the application of the vector therapeutically. The prior art as cited above as well as applicants arguments and references do not demonstrate that these obstacles have been overcome.  For example, Fumoto et al details these obstacles wherein direct injection generally is to date the best procedure (see especially, page 11). When considering gene therapy for muscle, the same concerns are identified (see e.g. Ferreria, bridling ¶page 180-181).  The complexity of understanding the biological response of the target organism, subject and vector are complicated but best handled by direct administration. 
Secondly, there is the lack of adequate correlation with the animal models. For FSHD, firstly, there has been substantial challenge in building an FSHD model (see Zhang et al, see page 3184, col 1). New models are only now being developed. But, in general, it is not clear that reliance on experimental models accurately reflects the relative superiority or efficacy of the claimed therapeutic strategy and applicants present no disclosed or art recognized nexus between the xenograft and nude mice experimental models and the human disease state.
The issue of ‘correlation’ is related to the issue of the presence or absence of working examples. ‘Correlation’ as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a ‘working example’ if that example ‘correlates’ with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute ‘working examples’.
The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability M.P.E.P. § 2164.03.

The results from comparing results in humans and in animals demonstrates that there is little correlation between the two (Shanks, 2009, pages 6 and 7). 
As you can see there is little correlation between animal and human data. In some cases human bioavailability is high when bioavailability in dogs is high but in other cases dogs and humans vary considerably. The patterns exhibited by both are what are frequently referred to as a shotgun pattern; meaning that if one fired a shotgun full of bird shot at a target one would see the same pattern. No precision and no accuracy. The pattern is also referred to as a scattergram, meaning that the pattern is what one would expect from random associations.

Howard Jacob notes that rats and humans are 90% identical at the genetic level. However, the majority of the drugs shown to be safe in animals end up failing
in clinical trials. "There is only 10% predictive power, since 90% of drugs fail in the human trials" in the traditional toxicology tests involving rats. Conversely, some lead compounds may be eliminated due to their toxicity in rats or dogs, but might actually have an acceptable risk profile in humans [39]. (Emphasis added.)
  
5) Amount of Experimentation Required. The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. MPEP 2164.05 teaches, “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. There are several issues with the claims. First, the base claims are drawn to a large set of conditions as to subjects, cell location and mode of delivery. Claim 13 requires inhibiting expression of DUX4 in cells which encompasses those in vivo and in vitro. Applicants have demonstrated that these methods work at a technical level. However, the only enabled use for such steps in vivo is to treat FSHD. While applicants demonstrate that DUX4 expression can be inhibited by miDUX4 introduction, there is no nexus between the inhibition of the expression of DUX4 and treatment of FSHD. The results in the experiment cannot be said to be predictive of results in humans. While the results presented in the art do not necessarily preclude Applicant's hypothesis, they certainly fail to support it. Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the claimed invention would succeed. There is no evidence that the specification offers a solution to the problem set forth in the specification. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971)
The method which is shown to work in small animal models does not sufficiently demonstrate that the method of delivery in humans to mediate the desired outcome. That the mouse model provides proof of principle that FSHD is affected by DUX4 miRNA. What is the issue is that the art is clear that the ability to deliver any AAV to any subject by any method is not predictable. At issue in general are organ barriers, failure to persist, side-effects in other organs, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more. The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the vims from which the vector was derived. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the nucleic acid can be administered. 
Gessler page 149: The transduction efficiency of rAAVs is dependent on the interplay between cellular and humoral host factors and capsid properties. During growth and development, the physiological profile of the BBB changes, and expression of molecules facilitating or preventing AAV from crossing the BBB may change as well [43]. Age-dependent differences in CNS transduction efficiency and cellular tropism [10, 26, 27, 44] observed after IV administration of rAAVs support this notion.

Gessler establishes the state of the art in 2019, which is post filing of the instant claims. What can be concluded is that the art is highly unpredictable especially for the claimed system
Gessler page 144 "Namely, the ability of intravenously administered drugs to efficiently reach the CNS is hindered by the blood-brain barrier (BBB). This is less of a challenge for certain drugs (e.g., small molecules and compounds with ideal hydrophobicity and lipophilicity profiles [5]), but is a substantial barrier for large hydrophilic molecules (e.g., oligonucleotides, genes, proteins, and viruses) [6, 7]. Furthermore, attempting to target the CNS through intravascular delivery leads to a wider distribution of rAAV, which may carry the risk of off-target gene delivery to the tissues of peripheral organs, inducing potential immunotoxicities. A chief advantage of rAAVs as therapeutic vectors is that some AAV serotypes are capable of crossing the BBB and transducing the CNS after IV delivery with relatively high efficiencies, especially when administered to neonatal animals [8-10]. We will discuss three modes of IV rAAV delivery to target the CNS: facial vein, retro-orbital, and lateral tail vein. Importantly, we will outline considerations prior to any in vivo experiment. We will primarily focus on experimental considerations in mouse models , as the mouse is the most commonly used animal model for in vivo gene transfer via rAAV administration. It should be noted that CNS gene transfer by some rAAV vector serotypes is largely consistent between rodents and large animals, but enough interspecies differences in transduction efficiency among serotypes have been reported to warrant careful consideration [11].

Page 148: Intravenous delivery at high doses might lead to transgene expression in undesirable cell types , potentially causing unwanted side effects. Dose also seems to influence the transduction pattern of subanatomical CNS regions. While a high dose such as 2 1014 vector genomes per kilogram (vg/kg) is efficiently able to achieve widespread transduction and has been successfully translated into humans, a lower dose (2 1012 vg/kg) may only reach CNS regions close to blood vessels, such as choroid plexus.

 Hence, Gessler confirms the issues raised in the action. 1) That experimental delivery systems have been primarily in mice and use in humans is an untested and unknown variable. The observation that large animals and rodents are largely consistent but Gessler echoes the art which teaches that you cannot extrapolate to larger animal models (see page 150). Dayton et al state (2012 which is still post-filing) that modeling with NHP is necessary and from the teachings it is clear that the use of IV administration was not perfected at this time.

Dayton page 3: "On the other hand, similar to intravenous gene transfer to neonatal rodents, and more readily applicable than gene therapy, modeling strategies will be enhanced by relevant nonhuman primate models, in which intravenous gene transfer to neonates supports efficient transduction of motor neurons [ 23,24]. Of practical concern, overall doses of greater than 1014 vector genomes of AAV9Y were used in macaques in [23,24]. The large vector doses per kilogram that are needed for intravenous delivery to primates underscore the importance of strategies that would lower the effective dose, such as using self-complementary AAV9 and strong promoters."

2) Transduction efficiencies between serotypes varies. For example for SMN therapy Mendell demonstrates that high doses of AAV9 encoding SMN is capable of mediating treatment. In fact, this system alone is one of the few systems that have been demonstrated to successfully distribute transgene to the desired location such that an effect is elicited. This is attributed to the lack of general mechanism by which the viruses work.
Gessler page 157: "Systemic AAV9 administration has achieved successful motor neuron transduction in a variety of animal models. However, recent studies testing AAV9 variants in NHPs and piglets have raised concerns for potential toxicity. Hinderer et al. demonstrated that administration of 2 1014 vector genome copies per kilogram body weight of an AAV9 variant (clade F) vector Intravenous AAV Delivery to CNS 157 resulted in severe toxicity with marked transaminase elevations [63]. Histological lesions within the central and peripheral nervous system were also observed.

Rather, there is a target/disorder/serotype specificity that must be determined for each use. 
Gessler, page 146: Extra caution should be considered when utilizing capsids selected or tested exclusively in one model system. All rAAVs delivered intravascularly to target the CNS should first be tested with standard gene reporter systems, such as EGFP or luciferase, before proceeding with the transgene of interest. Page 149: "With these considerations in mind, it is particularly important to conduct systematic dose assessments at suitable ages, to determine which conditions confer the desired strength and distribution of gene expression for each rAAV vector."

page 156 "Although rAAV tropism profiles are often recapitulated across strains of mice and different species, differences in tropism between mammalian species do exist. Even strain-to-strain differences can impact experimental interpretation. For example, AAVPHP.B demonstrated robust CNS transduction in the C57/BL6 strain after IV administration, but comparatively low CNS transduction in the BALB/cJ strain [ 30]. Additionally, PHP.B also demonstrates weak BBB permeability in nonhuman primates (NHPs), including marmosets and rhesus macaques [30, 52]."

This launch from model to use is exemplified in applicants’ articles. Dayton et al teaches that mouse studies in 2012 suggest development of SMA treatment via IV,

Dayton page 55: "Of note, an improved therapeutic outcome resulted from an intracerebroventricular versus intravenous route of AAV9Y survival motor neuron gene delivery [55], suggesting that it is more beneficial to contain expression within the CNS in SMA models. However, expression of survival motor neuron from intravenous AAVY administration has been shown to correct cardiac abnormalities of SMA mice [52]. More clinical development of AAV9-mediated gene therapy to replace survival motor neuron function in SMA is warranted.”


This single success story for IV delivery in humans is a study in the inventive steps necessary to develop such systems. The value of AAV9 was just being recognized only slightly past the time of filing (Dayton, page 757) at which time the potential for IV delivery was suggested. The suggestion was based upon IV delivery to mice and cats. Proof of principle for IV delivery was suggested by the robust transduction of the CNS following thereof. However, in using this theory with primates, variable results were demonstrated ( Dayton, page 3). It was only after development of the right vector/treatment/transgene was success found. Since then, it will be shown by reviewing the art that this is the sole clinical use by IV of AAV that is successful.
In this light, the remaining document must be considered as limited to only elucidate results in mouse studies. Shen et al conclude from mouse studies
 "—ssAAV9 vector could be a useful tool to deliver therapeutic genes to the ischemic stroke lesion or brain angiogenic foci.".

Hence, as set forth above, targeting the site of injury or disease is the most likely way to ensure sufficient supply of nucleic acids. Intravenous injection for example provides nucleic acid over the entire system whereas direct administration to the site of disease or injury will localize administration. This complications are known and demonstrated in the art to not lead to directed therapy. The molecules when they cannot reach their target cannot perform their function. This means that the specification has not advanced the art beyond proof of principle. It is noted that this does not mean that the experimental proof must be shown in humans. But, the methods must track with what is known in the art. And, what the art teaches is that AAV serotypes are highly unpredictable when administered by any method other than by direct method.
It is noted that the DNA requires use of an expression control sequence to express the sequences. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 14, 16,  17, 22  and 23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 9-13 copending Application 16/089,860, now U.S. Patent 11,345,913. This application has been allowed and hence the status of the need for  terminal disclaimer differs from the previous rejection which was provisional. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to use of rAAV encoding an DUX4 miRNA sequence. The claims listed above do not explicitly recite the sequences set forth in the claims. However, the claims overlap in scope if not directly, indirectly, wherein the methods are similarly directed at inhibiting DUX4 and/or to treat facioscapulohumeral muscular dystrophy wherein these sequences are listed in claim 18 and in the text as explicitly being those that are recited.  
Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding U.S. Patent 11,345,913, then two different assignees would hold a patent to the claimed invention of U.S. Patent 11,345,913, and thus improperly there would be possible harassment by multiple assignees.

Claims 14, 16,  17, 22  and 23 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5-7, 9-18, 29 and 30 of copending Application No 16/651,814 and claims 1, 5-7 and 9-18 of copending Application 16/089,860. Applicants request that the rejection be held in abeyance is acknowledged. However, the rejection stands until a terminal disclaimer is filed and/or the instant claims are found allowable. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to use of rAAV encoding the DUX4 miRNA sequences set forth in the claims. The claims overlap in scope if not directly, indirectly, wherein the methods are similarly directed at inhibiting DUX4 and/or to treat facioscapulohumeral muscular dystrophy. For these reasons, the following copending applications are related to one another.  
Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding a patent from copending Application No. 16/651,814 and 16/089,860, then two different assignees would hold a patent to the claimed invention of copending Application No. 16/651,814 and 16/089,860, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/
Primary Examiner, Art Unit 1633